McAdam, J.
At the meeting of February 18, 1881, the society resolved that its officers be directed to with*41draw its moneys from the "banks, and that the president he directed to distribute the same, and that the society be dissolved.' In order to carry this resolution into practical effect the president must distribute to the different members the moneys drawn from the bank under its authority. This the president cannot do until he first receives the money from the defendant who obtained it from the banks under this resolution. The joint ownership of the fund continues until division thereof is actually made by the president, so that prior thereto no individual member can be said to have a separate proprietary interest in or to •any specific part of it. The defendant’s excuse for not paying over the money,—i. e., that it was stolen from him, —having been held insufficient by the special finding of the jury, that the loss was the result of negligence, it follows that the plaintiff, as president of the society, is entitled to judgment for $484.12, the amount of the fund in dispute, to the end that when collected he may distribute "the same according to the resolution before referred to-"When this result is accomplished, and not till then, will the society be dissolved in the full sense in which that term is used in the resolution.
Judgment accordingly.